THE             AYTCBEZNES                                 GENERAL
                                                     OF        TEXAS




Honorable           Richard       Handorf                                 Opinion         No.      M-9        17
County       Attorney
Anderson           County     Courthouse                                  Re:       Authority               of a county            to levy          a
Palestine,          Texas     75801                                                 fee     equal        to one-half               of the State
                                                                                    fee     on Beverage                  Cartage             Per-
                                                                                    mits        and Local             Distributor’s
                                                                                    Permits            pursuant             to Senate           Bill
                                                                                    346,        Acts        62nd      Leg.,         R.S.,           1971,
Dear     Mr.       Handorf:                                                         ch.     65,     p.       681.


             Your      request        for    an Attorney             General’s            Opinion            presents             the follow-
ing question           rephrased:


                         Do county            taxing        authorities           have      the authority
             to levy     a fee     on a Beverage                   Cartage         Permit         and Local
             Distributor’s            Permit         pursuant          to Senate           Bill     346,          Acts
             62nd    Leg.,        R. S. ,      1971,         ch.    65,     p.    681?


             Section      15 of Senate              Bill     346       amends         the Texas               Liquor          Control          Act
(Art.    666-l       through       666-57,           V. P. C. ) by adding                   a new Section                   20e    which            pro-
vides    for     two (2) new          types     of permits:                 a Beverage             Cartage            Permit            and a
Local    Distributor’s            Permit.             As     provided            therein,         the       I’.          fee      for       a Local
Distributor’s           Permit        shall     be in the amount                   of Fifty        Dollars            ($50)“:           .      and
the “.             annual     State     fee    for         a Beverage            Cartage          Permit            shall       be Ten         Dollars
($10).   ”


             Section      10 of Senate              Bill     346    amends         Article         666-15a1,                Vernon’s            Penal
Code,     ’ providing          in part        as follows:


                         “Except        as to Agent’s,                 Industrial,              Carrier’s,               Pri-
             vate    Carrier’s,             Local      Cartage,             and Storage            Permits,               and
             as to such       Wine          and Beer          Retailer’s           Permits             as     shall      be



1            The    new Section             is designated              as    15(a).




                                                              -4470-
Honorable              Richard         Handorf,            page      2                   (M-917)




               issued         to operators                of dining,       buffet,        or club       cars,         and
               Class          B Winery            Permits,           and except          as to Mixed            Beverage
               Permits           during           the first,         second,       and third          years         of their
               existence,              the Commissioners                      Court      of each       county         in this
               State        shall      have       the power          to levy      and collect           from        every
               person          that may           be issued          a permit         hereunder             in said     county
               a fee        equal      to one-half           (l/2)       of the State          fee;    and the city            or
               town         wherein        the licensed              premises           are    located        shall    have
               the power             to levy        and collect           a fee    not to exceed              one-half
               (l/2)        of the State           fee,     but no other           fee     or tax      shall        be levied
               by either                      ”


               The      Beverage            Cartage          Permit         is to be issued              to holders            of a Mixed
Beverage             Permit          and a Private              Club      Registration              Permit,         authorizing             such
permittees              to transport              alcoholic          beverages           to the permitted              premises             from
the place            of purchase            and should            not be confused               with     a Local        Cartage            Per-
mit    issued          to warehouse                or transfer           companies,             which        latter     permit            is ex-
empt      from          an additional             fee     as provided          above.           The     Beverage             Cartage         Per-
mit    is,     therefore,              expressly            auxiliary         to a Mixed            Beverage          Permit         or     Private
Club     Registration                Permit.


               A Local          Distributor’s               Permit        is issued           to holders         of Package               Store
Permits          under         the Texas            Liquor        Control         Act    and authorizes                the holder           thereof
to purchase              distilled         spirits         or liquor       from         holders       of Wholesaler’s                 Permits
and to sell             and distribute              to Mixed          Beverage           Permit        or Private            Club         Registra-
tion     Permit          holders           such     brands        of distilled           spirits,       liquor,        and other            alcoholic
beverages              as are        for    general         distribution          and are           available         from        the wholesaler
to all       local      distributors.                The     Local       Distributor            Permit        is,     therefore,            express-
ly auxiliary             to a Package               Store      Permit.


               Article         666-15(a),             as amended,              clearly        authorizes            cities        and counties
to impose              an additional              fee upon        holders       of various            permits         under         the    Texas
Liquor         Control          Act.        The     holders          of Mixed         Beverage           Permits            are     exempt         until
the fourth             year     of the permit’s                existence,          when       the State         fee    falls       to $500.        00
annually,            but the Legislature                    has      in no way          exempted         any of the other                  newly
created         permits          added        to the Texas               Liquor       Control         Act    by the 62nd             Legislature
in Senate            Bill     346.


               In conclusion,                 since       neither        the Beverage             Cartage           Permit         or the Local
Distributor’s                 Permit        is exempt          by the provisions                  of Article          666-15(a),            it is the




                                                                     -4471-
Honorable          Richard        Handorf,        page       3                        (M-917)




opinion     of this     office        that the Commissioners’                          Court        of any county       in this
State   wherein         such      permits        may     be issued              has    the power            and authority    to
levy    and collect           a fee    equal     to one-half            (l/2)     of the fee             collected    by the State,
but no other          fee    or tax may          be levied            as a “permit”               fee.


                                                      SUMMARY


                            County     taxing     authorities             may         levy   and collect
            a fee     on holders          of Beverage                 Cartage         Permits        and Local
            Distributor’s             Permits         equal       to one-half           (l/2)       of the State
            permit          fee   under       the provisions             of Senate           Bill    346,     62nd
            Leg.      , R. S.,        1971,     ch.    65,       p.    681.


                                                                        Yours         very      truly,




                                                                                             D C.        MARTIN
                                                                        Attorney,‘General                  of Texas
                                                                                  .I
Prepared          by Guy C.           Fisher
Assistant         Attorney         General


APPROVED:
OPINION           COMMITTEE


Kerns       Taylor,         Chairman
W. E.      Allen,      Co-Chairman


Glenn Brown
Ed Esquivel
Malcom        Smith
Camm        Lary


MEADE         F.      GRIFFIN
Staff     Legal     Assistant


ALFRED            WALKER
Executive          Assistant


NOLA        WHITE
First      Assistant

                                                              -4472-